Name: Decision of the EEA Joint Committee No 46/96 of 19 July 1996 amending Annex XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: competition;  European construction;  land transport;  marketing
 Date Published: 1996-11-14

 14.11.1996 EN Official Journal of the European Communities L 291/39 DECISION OF THE EEA JOINT COMMITTEE No 46/96 of 19 July 1996 amending Annex XIV (Competition) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIV to the Agreement was amended by Decision of the EEA Joint Committee No 12/96 of 1 March 1996 (1); Whereas Commission Regulation (EC) No 1475/95 of 28 June 1995 on the application of Article 85 (3) of the Treaty to certain categories of motor vehicle distribution and servicing agreements (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 4 (Commission Regulation (EEC) No 123/85) of Annex XIV to the Agreement: 4 a. 395 R 1475: Commission Regulation (EC) No 1475/95 of 28 June 1995 on the application of Article 85 (3) of the Treaty to certain categories of motor vehicle distribution and servicing agreements (OJ No L 145, 29. 6. 1995, p. 25). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 5 (1) (2) (d), Member State  shall read EC Member State or EFTA State ; (b) in Article 8, introductory paragraph, pursuant to Article 7 of Regulation 19/65/EEC  shall read either on its own intitiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest ; (c) the following paragraph shall be added at the end of Article 8: The competent surveillance authority may in such cases issue a decision in accordance with Articles 6 and 8 of Regulation No 17, or the corresponding provisions in Protocol 21 to the EEA Agreement, without any notification from the undertakings concerned being required.  Article 2 The texts of Regulation (EC) No 1475/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 August 1996, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 October 1995. The individual EFTA States may lay down transitional measures for the period between 1 July 1995 and the date of adoption to the extent necessary for constitutional reasons. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 July 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 124, 23. 5. 1996, p. 13. (2) OJ No L 145, 29. 6. 1995, p. 25.